       Case 1:19-mc-00145-TSC Document 249 Filed 09/15/20 Page 1 of 16




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA



                                 )
In the Matter of the             )
Federal Bureau of Prisons’       )
Execution Protocol Cases         )
                                 )
LEAD CASE: Roane et al. v.       )
                                                Case No.     19-mc-0145 (TSC)
Barr                             )
                                 )
                                 )
THIS DOCUMENT                    )
RELATES TO:                      )
                                 )
Holder v. Barr, et al., 19-cv-   )
3520 (TSC)                       )



PLAINTIFF NORRIS G. HOLDER, JR.’S SUPPLEMENT TO THE CONSOLIDATED
   REPLY IN SUPPORT OF MOTION FOR PARTIAL SUMMARY JUDGMENT
Case 1:19-mc-00145-TSC Document 249 Filed 09/15/20 Page 2 of 16




                                      TABLE OF CONTENTS

                                                                                                                       Page

TABLE OF AUTHORITIES .............................................................................................. II

I.       INTRODUCTION ...................................................................................................1

II.      ARGUMENT ...........................................................................................................2

         A.        Defendants confuse the applicable legal standard………… .......................2

         B.        Defendants’ declarations fail to rebut Mr. Holder’s showing
                   of irreparable injury and lack credibility .....................................................3

         C.        If an evidentiary hearing is required, the Court should enjoin
                   Defendants from scheduling Mr. Holder’s execution until
                   the issues are resolved. .................................................................................7


III.     CONCLUSION ........................................................................................................9




                                                      -i-
           Case 1:19-mc-00145-TSC Document 249 Filed 09/15/20 Page 3 of 16




                                                 TABLE OF AUTHORITIES

                                                                                                                                     Page

Cases


Cobell v. Norton,
   391 F.3d 251 (D.C. Cir. 2004) ...............................................................................................4, 8

Ctr. for Biological Diversity v. Ross,
    No. 18-112 (JEB), 2020 WL 4816458 (D.D.C. Aug. 19, 2020) ................................................2

Doe v. Mattis,
   928 F.3d 1 (D.C. Cir. 2019) .......................................................................................................2

In re: Ohio Execution Protocol Litig. (Henness) (‘Henness I’),
    2019 U.S. Dist. LEXIS 8200 (S.D. Ohio Jan. 14, 2019) (Merz, Mag. J.) .................................7

In re: Ohio Execution Protocol Litig.,
    No. 11-1016-EAS-MRM (S.D. Ohio Jan. 27, 2020) .................................................................7

Monsanto Co. v. Geertson Seed Farms,
  561 U.S. 139 (2010) ...................................................................................................................2

Winter v. Nat. Resources Def. Council, Inc.,
   555 U.S. 7 (2008) .......................................................................................................................7

Other Authorities

Shafer SL, Shock Values ..................................................................................................................5




                                                                   - ii -
         Case 1:19-mc-00145-TSC Document 249 Filed 09/15/20 Page 4 of 16




         I.     INTRODUCTION

         Plaintiff Norris G. Holder, Jr. (“Mr. Holder”) joins the consolidated Plaintiffs’ reply in full,

as it thoroughly addresses the issues common to all plaintiffs.              Mr. Holder submits this

supplemental reply in regard to the particularized harm he is at risk of suffering as a result of

Defendants’ undisputed violation of the Food, Drug, and Cosmetics Act (”FDCA”).

         Defendants oppose Mr. Holder’s assertion of irreparable injury, claiming that the risks he

identifies due to the potential adverse interaction between his prescribed anti-convulsant

medication and pentobarbital are “purely speculative.” Defendants’ Opposition to Plaintiffs’

Motion for Partial Summary Judgment and Permanent Injunction (“Opposition”), ECF No. 246 at

10. The support for Defendants’ argument rests on the declarations of two experts: Dr. Kendall

Von Crowns (“Dr. Von Crowns”) and Dr. Joseph Antognini (“Dr. Antognini”). Defendants’

declarations, however, do not credibly rebut Mr. Holder’s showing that Defendants’ failure to

comply with the FDCA’s prescription requirement is likely to cause him irreparable injury. See

Additional Supplemental Report of Gail A. Van Norman, M.D., Ex. A. Accordingly, Mr Holder

respectfully requests that the Court enter summary judgment and a permanent injunction in his

favor.

         Arguably, by belatedly submitting expert declarations in opposition to the several expert

declarations previously provided by Plaintiffs, including specifically by Mr. Holder (see ECF Nos.

94-1, 186-1), Defendants have attempted to create a “battle of the experts” situation. But because,

as discussed more fully below, Defendants’ declarations fail to rebut Mr. Holder’s showing of

irreparable injury, this Court can and should permanently enjoin Defendants from executing Mr.

Holder in violation of the FDCA. Indeed, at a minimum, Defendants’ declarations preclude

resolution of this claim against Mr. Holder without an evidentiary hearing. And to the extent this

Court determines that a hearing is warranted, it should maintain the status quo by enjoining


                                                  -1-
        Case 1:19-mc-00145-TSC Document 249 Filed 09/15/20 Page 5 of 16




Defendants from setting an execution date for Mr. Holder until such a hearing has been conducted

and the issues have been resolved.

       II.     ARGUMENT

       Again, Mr. Holder fully joins in the consolidated Plaintiffs’ reply (“Consol. Rep.”, ECF

No. 248); he writes separately only to address Defendants’ response to his particularized showing

of irreparable injury.

       A.      Defendants confuse the applicable legal standard.

       As the consolidated Plaintiffs explain in detail, Defendants improperly conflate the

standard required for showing irreparable harm on a permanent injunction with that needed to

prevail on an Eighth Amendment claim. (Consol. Rep. at 2-3). Under the applicable legal standard,

Mr. Holder has established the requisite risk of irreparable injury to warrant a permanent

injunction.

       While the traditional recitation of the permanent injunction factors is in the past tense,

irreparable harm may include future harm. See Ctr. for Biological Diversity v. Ross, No. 18-112

(JEB), 2020 WL 4816458, at *9 (D.D.C. Aug. 19, 2020); see also Monsanto Co. v. Geertson Seed

Farms, 561 U.S. 139, 162 (2010) (considering whether future irreparable harm will occur). Both

the Supreme Court and this district have recognized that the standard for showing future

irreparable harm is a likelihood, and not a guarantee. See Monsanto, 561 U.S. at 162 (“[A]

permanent injunction is not now needed to guard against any present or imminent risk of likely

irreparable harm.”) (emphasis added); Doe v. Mattis, 928 F.3d 1, 7 (D.C. Cir. 2019) (applying a

“likely to suffer irreparable harm” standard to a permanent injunction). Mr. Holder therefore need

not definitively prove that he has suffered or will suffer irreparable harm, only that such harm is

likely absent injunctive relief. Mr. Holder has made this showing through the expert declarations

of Drs. Grant and Van Norman, which establish that because of the metabolic interaction between


                                               -2-
        Case 1:19-mc-00145-TSC Document 249 Filed 09/15/20 Page 6 of 16




his prescribed medication and pentobarbital, he faces a risk of surviving an execution attempt

under the 2019 Protocol while suffering brain damage, experiencing a prolonged execution under

the 2019 Protocol, and/or suffering the excruciating pain and terror of flash pulmonary edema

while sensate.

       B.        Defendants’ declarations fail to rebut Mr. Holder’s showing of irreparable
                 injury and lack credibility.

       Further, Defendants fail to credibly rebut Mr. Holder’s showing regarding that risk of

irreparable injury. Dating to his initial complaint challenging the 2019 Protocol, Mr. Holder has

asserted that he faces a particularized risk of pain and suffering due to the metabolic interaction

between his prescribed anti-convulsant medication and the pentobarbital Defendants plan to use

to execute him. He submitted the expert declarations of Dr. Arthur Grant and Dr. Gail Van Norman

in support of his Supplemental Amended Complaint and his Supplemental Opposition to

Defendants’ Motion to Dismiss. (ECF Nos. 94-1, 186-1). Defendants did not offer any expert

testimony to counter these assertions in their responses to Mr. Holder’s prior filings. At this late

date, however, Defendants now submit the declarations of Drs. Van Crowns and Antognini, neither

of which rebuts Mr. Holder’s assertions of harm.

       Dr. Von Crowns does not indicate that he reviewed the declaration of Dr. Grant that

supports Mr. Holder’s allegations. And Dr. Von Crowns’ declaration does not address Mr.

Holder’s specific claims of harm; he simply opines on pentobarbital and pulmonary edema in

general. See ECF No. 246-1. His declaration fails to consider and account for the details of Dr.

Van Norman’s August 9th declaration regarding the specific risk to Mr. Holder (ECF No. 186-1)

and does not even mention Dr. Grant or his declaration (ECF No. 94-1). And Dr. Von Crowns

agrees with Dr. Van Norman – as he must, based on scientific fact – that pulmonary edema

precedes death. ECF No. 246-1 ¶ 4, Ex. A ¶ 13. Thus, Dr. Von Crowns’s declaration does not



                                               -3-
        Case 1:19-mc-00145-TSC Document 249 Filed 09/15/20 Page 7 of 16




rebut the declarations and record evidence that support Mr. Holder’s claims and establish the risk

of irreparable injury to him from Defendants’ FDCA violation.

       Dr.Von Crowns’ declaration is also not credible. See Ex. A ¶¶ 10-19. Dr. Von Crowns’

statements concerning pentobarbital’s action are misleading because the clinical action lasts

minutes, not hours as Dr. Von Crowns’ opines. Ex. A ¶ 10. His discussion of animal studies and

euthanasia are irrelevant, because study of animal consciousness is impossible and the

administration of substances for assisted suicide occurs under circumstances that cannot be

analogized to that of lethal injection.    Ex. A ¶¶ 11-12.      Dr. Von Crowns also confounds

unresponsiveness and unconsciousness, ignoring the evidence that persons injected with drugs

similar to pentobarbital never lose consciousness to strong stimuli. Ex. A ¶ 19.

       Dr. Antognini, for his part, is simply not a credible witness. The district court may

disregard expert declarations at summary judgment that it finds are not reliable in consideration of

the report itself and the record. Cf. Cobell v. Norton, 391 F.3d 251, 261 (D.C. Cir. 2004) (an

injunction may be supported if the certifications are discredited). Dr. Antognini’s declaration is

not credible because it relies on outdated studies and citations that do not accurately reflect the

general scientific consensus today. See Ex. A ¶¶ 20-39. This Court therefore should not credit Dr.

Antognini’s declaration (ECF No. 246-2), especially as it relates to Mr. Holder’s showing of

irreparable injury.

       Paragraphs 4-15 of Dr. Antognini’s declaration address Mr. Holder’s individual claim of

harm due to the interaction of his prescribed anti-epileptic medication, carbamazepine, and

pentobarbital. The first substantive sentence of Dr. Antognini’s declaration undermines his

findings. Dr. Antognini begins by discussing activity of pentobarbital at clinical doses (ECF No.

246-2 ¶4) rather than the dose in the 2019 Protocol.




                                               -4-
        Case 1:19-mc-00145-TSC Document 249 Filed 09/15/20 Page 8 of 16




       Dr. Antognini does not support his assertions with citations to peer reviewed papers that

reflect the current scientific understanding or the consensus among experts in the field. Ex. A ¶¶

28-32, 34-37. Rather, he relies on outdated science. For example, Dr. Antognini cites to Shafer,

2004 in support of his opinion that pentobarbital administration will be accompanied by a

“cardiovascular depression” and decreased blood flow. ECF No. 246-2 ¶¶ 7-8. Shafer 2004,

however, is a one and a quarter page “editorial view,” not a rigorous scientific publication. See

Shafer SL, Shock Values, Anesthesiology, 101:567-8 (2004). As Dr. Van Norman explains, this

brief article also fails to support Dr. Antognini’s opinions. Ex. A ¶¶ 28.

       Shafer’s 16-year-old piece is also the most current source on which Dr. Antognini relies to

support his opinion. His other cited authorities date back at least 24 years, and at most 67 years.

See ECF No. 246-2 ¶¶ 4-15 (citing Park 1996, Elliott 1993, Manders 1976, Segal 1986, Brodie

1953, Eadie 1977, and Ehrnebo 1974). In contrast, Dr. Van Norman relies on far more recent

studies that reflect the current understanding of the scientific community on these issues. See ECF

No. 186-1 ¶¶ 9-17 nn.1-16 (identifying sources dating from 2002 to 2020).

       In her supplemental declaration provided with this reply, Dr. Van Norman explains in

detail, for each of Dr. Antognini’s sources, precisely why it is outdated, irrelevant, or misleading.

Ex. A ¶¶ 28-32, 34-37. For example, in support of his assertion that pulmonary edema is

asymptomatic Dr. Antognini cites to studies in which the patients did not even have pulmonary

edema (Ex. A ¶ 37). Dr. Antognini’s citations to studies of reduced metabolism during hypoxia

and cardiac effects relate to observations in animals more than 25 years ago, and offer no support

for his assertions. See Ex. A ¶¶ 29-30. Other studies on which he relies were never validated (Ex.

A ¶ 31) or have since been “supplanted by many more modern studies that do show significant




                                                -5-
          Case 1:19-mc-00145-TSC Document 249 Filed 09/15/20 Page 9 of 16




interactions between barbiturates and [carbamazepine]” (Ex. A ¶ 32).           Dr. Antognini also

mischaracterizes the studies cited by Dr. Van Norman. Ex. A ¶ 33-34.

       Dr. Antognini’s claimed disagreement with Dr. Grant and Dr. Van Norman about the

analgesic properties of pentobarbital has no basis in science. Dr. Antognini states, essentially

without support, that pentobarbital has anesthetic effects (ECF No. 246-2 ¶12). He also opines

that an individual given a dose of pentobarbital in the amount provided by the 2019 Protocol could

not maintain awareness (ECF No. 246-2 ¶18) but does not cite any support for that statement. In

contrast, Dr. Grant opines that “barbiturates, including pentobarbital, do not have analgesic

properties and are not used for pain control.” (ECF No. 94-1 ¶24). Similarly, Dr. Van Norman has

explained the difference between consciousness and unresponsiveness. ECF No. 24 ¶15. Dr. Van

Norman opines that Mr. Holder would likely retain consciousness, even if unresponsive, and

experience pain from pulmonary edema if executed according to the 2019 Protocol ( ECF No. 186-

1 ¶19).     She explains that Dr. Antognini consistently makes the mistake of conflating

“unresponsiveness” with “unconsciousness” (Ex. A ¶¶ 26).

       Dr. Antognini’s declaration is further not credible because he inaccurately describes the

effects of pentobarbital and the role of metabolism in pentobarbital clearance. Ex. A ¶¶ 20-24.

Dr. Antognini incorrectly opines that the injected pentobarbital goes straight to the brain and only

to the liver after all of it has first traveled to the brain. Ex. A ¶ 22. He also misstates the time

needed for pentobarbital clearance; in reality, in less than the time required to complete an

execution, one-fifth of the drug will have been metabolized. Ex. A ¶¶ 23-24. Because he takes

carbamazepine, Mr. Holder’s induced enzymes would clear pentobarbital even faster, creating the

risks of irreparable injury his experts have identified. Ex. A ¶ 25. Moreover, Dr. Antognini uses




                                               -6-
          Case 1:19-mc-00145-TSC Document 249 Filed 09/15/20 Page 10 of 16




the general term for shock, or cardiovascular collapse, in his declaration without evidentiary

support. Ex. A ¶¶ 21, 27

          Dr. Antognini’s lack of scientific credibility has led courts in other litigation related to

lethal injection challenges to disregard his opinions. See In re: Ohio Execution Protocol Litig.,

No. 11-1016-EAS-MRM, ECF No. 2730, at 4 (S.D. Ohio Jan. 27, 2020) (“There is no indication

that this Court or any other has been "distracted" by Dr. Antognini's opinions, as it has consistently

given little or no weight to his reports or testimony in this consolidated litigation.”), id. at 5 (“[T]his

Court has repeatedly rejected Dr. Antognini's opinion.”). Dr. Antognini’s opinions have been

characterized as “an outlier in the field of anesthesiology”. See, e.g., In re: Ohio Execution

Protocol Litig. (Henness) (‘Henness I’), 2019 U.S. Dist. LEXIS 8200, at *224 (S.D. Ohio Jan. 14,

2019) (Merz, Mag. J.). Similarly here, the Court may consider the record evidence and discredit

Dr. Antognini’s opinions as unreliable outliers, insufficient to rebut Mr. Holder’s evidence and

claims.

          Given the lack of credibility of Drs. Van Crowns and Antognini and their failure to rebut

Mr. Holder’s showing of irreparable injury, this Court should reject Defendants’ late-stage attempt

to create a factual dispute. Notwithstanding, should the Court be inclined to credit Defendants’

new declarations, then Mr. Holder agrees with Defendants’ new assertion that an evidentiary

hearing is warranted.

          C.     If an evidentiary hearing is required, the Court should enjoin
                 Defendants from scheduling Mr. Holder’s execution until the
                 issues are resolved.

          As the consolidated Plaintiffs assert, this Court can and should still grant summary

judgment on the FDCA claim. Any factual dispute generated by Defendants’ response goes only

to the issue of the appropriate remedy for that legal violation. The court’s decision to grant or deny




                                                   -7-
       Case 1:19-mc-00145-TSC Document 249 Filed 09/15/20 Page 11 of 16




injunctive relief is discretionary. Winter v. Nat. Resources Def. Council, Inc., 555 U.S. 7, 32

(2008).

          As explained above, this Court may credit Mr. Holder’s experts at this stage after a finding

that Defendants’ experts are not reliable and may enter a permanent injunction on that basis. Cf.

Cobell v. Norton, 391 F.3d 251, 261 (D.C. Cir. 2004) (an injunction may be supported if the

certifications are discredited). If the Court does conclude that a genuine issue of material fact

exists as to whether the FDCA violation will irreparably harm Mr. Holder, then an evidentiary

hearing is required. Id.

          In the event the Court decides that an evidentiary hearing is necessary to resolve the

conflicting expert testimony, Mr. Holder respectfully requests the Court temporarily enjoin

defendants from setting an execution date for him before such a hearing can be held and the issues

resolved. Mr. Holder originally advanced his claims of individualized harm in November 2019

(ECF No. 228 ¶¶ 7-8), and submitted his supporting expert declarations in June (ECF No. 94-1),

and August 2020 (ECF No. 186-1). The government did not provide any countervailing expert

testimony together with either its motion to dismiss the consolidated Amended Complaint (in

which it did not even mention Mr. Holder’s claims) or its answer to Mr. Holder’s specific

allegations. Were the government to set an execution date for Mr. Holder, it would force the hasty

adjudication of his claims under the heightened standard applicable to warrant-stage litigation,

effectively enabling Defendants to evade review despite the substantial showing of irreparable

injury Mr. Holder has made. It would not be in either the public interest or the interest of equity to

allow Mr. Holder to be executed before the claims he has diligently asserted can be fully and fairly

resolved.




                                                  -8-
       Case 1:19-mc-00145-TSC Document 249 Filed 09/15/20 Page 12 of 16




       III.    CONCLUSION

       For all of the reasons set forth above, in the consolidated Plaintiffs’ Motion for Partial

Summary Judgment (ECF No. 236), in Mr. Holder’s Supplement Statement (ECF No. 237), and

in the consolidated Plaintiffs’ reply (ECF No. 248), this Court should grant summary judgment in

his favor on Claim XI in the Consolidated Amended Complaint and should grant him a permanent

injunction precluding his execution in violation of the FDCA. In the alternative, Mr. Holder

respectfully requests that the Court enjoin Defendants from setting an execution date for him until

a hearing on the conflicting expert opinions regarding his risk of irreparable injury due to

Defendants’ FDCA violation can be held and the court has resolved the issue on the merits.




 Dated: September 15, 2020                   Respectfully submitted,

                                             /s/ Scott W. Braden

                                             Scott W. Braden
                                             Assistant Federal Defender
                                             Arkansas Federal Defender Office
                                             Ark Bar Number 2007123
                                             1401 West Capitol, Suite 490
                                             Little Rock, Arkansas 72201
                                             (501) 324-6114
                                             Scott_Braden@fd.org

                                             Jennifer Ying (DE #5550)
                                             Andrew Moshos (DE #6685)
                                             MORRIS, NICHOLS, ARSHT & TUNNELL LLP
                                             1201 N. Market St.
                                             P.O. Box 1347
                                             Wilmington, Delaware 19801
                                             (302) 658-9300
                                             jying@mnat.com
                                             amoshos@mnat.com

                                             Counsel for Plaintiff Norris G. Holder, Jr.




                                               -9-
       Case 1:19-mc-00145-TSC Document 249 Filed 09/15/20 Page 13 of 16




                                CERTIFICATE OF SERVICE

       I hereby certify that on September 15, 2020, I caused a true and correct copy of foregoing

to be served on all counsel of record via the Court’s CM/ECF system. Pursuant to this Court’s

August 20, 2019 Order, below is a list of all counsel of record. The names marked with an

asterisk (*) have no email provided on the docket and are no longer with the identified firms.

 Alan Burch                                       Paul R. Perkins
 U.S. Attorney’s Office for the District of       Civil Division, Department of Justice
 Columbia                                         (202) 514-5090
 (202) 252-2550                                   Email: Paul.R.Perkins@usdoj.gov
 Email: alan.burch@usdoj.gov
                                                  Jonathan Kossak
 Peter S. Smith                                   Civil Division, Department of Justice
 United States Attorney's Office                  (202) 305-0612
 Appellate Division                               Email: Jonathan.kossak@usdoj.gov
 (202) 252-6769
 Email: peter.smith@usdoj.gov                     Denise M. Clark
                                                  U.S. Attorney’s Office for the District of
 Ethan P. Davis                                   Columbia
 Civil Division, U.S. Department of Justice       (202) 252-6605
 (202) 616-4171                                   Email: Denise.Clark@usdoj.gov
 Email: Ethan.Davis@usdoj.gov
                                                  Jean Lin
 Robert J. Erickson                               Civil Division, Department of Justice
 US Department of Justice                         (202) 514-3716
 (202) 514-2841                                   Jean.lin@usdoj.gov
 Email: Robert.erickson@usdoj.gov
                                                  Cristen Cori Handley
 Joshua Christopher Toll                          Civil Division, Department of Justice
 KING & SPALDING LLP                              (202) 305-2677
 (202) 737-8616                                   Cristen.Handley@usdoj.gov
 Email: jtoll@kslaw.com
                                                  Paul F. Enzinna
 Charles Anthony Zdebski                          ELLERMAN ENZINNA PLLC
 ECKERT SEAMANS CHERIN &                          (202) 753-5553
 MELLOTT, LLC                                     Email: penzinna@ellermanenzinna.com
 (202) 659-6605
 Email: czdebski@eckertseamans.com                Brandon David Almond
                                                  TROUTMAN SANDERS LLP
 Gerald Wesley King, Jr.                          (202) 274-2864
 FEDERAL DEFENDER PROGRAM, INC.                   Email: brandon.almond@troutmansanders.com
 (404) 688-7530



                                               -1-
     Case 1:19-mc-00145-TSC Document 249 Filed 09/15/20 Page 14 of 16




Email: gerald_king@fd.org                   Donald P. Salzman
                                            SKADDEN, ARPS, SLATE, MEAGHER &
Charles Fredrick Walker                     FLOM LLP
SKADDEN, ARPS, SLATE, MEAGHER &             (202) 371-7983
FLOM LLP                                    Email: Donald.salzman@skadden.com
(202) 371-7000
Email: Charles.Walker@skadden.com           Steven M. Albertson
                                            SKADDEN, ARPS, SLATE, MEAGHER &
Alexander C. Drylewski                      FLOM LLP
SKADDEN, ARPS, SLATE, MEAGHER &             (202) 371-7112
FLOM LLP                                    Email: Steven.Albertson@skadden.com
(212) 735-2129
Email: Alexander.Drylewski@skadden.com      Craig Anthony Harbaugh
(*pro hac vice application forthcoming)     FEDERAL PUBLIC DEFENDER, CENTRAL
                                            DISTRICT OF CALIFORNIA
Celeste Bacchi                              (213) 894-7865
OFFICE OF THE PUBLIC DEFENDER               Email: craig_harbaugh@fd.org
Capital Habeas Unit
(213) 894-1887                              Alexander Louis Kursman
Email: celeste_bacchi@fd.org                OFFICE OF THE FEDERAL COMMUNITY
                                            DEFENDER/EDPA
Jonathan Charles Aminoff                    (215) 928-0520
FEDERAL PUBLIC DEFENDER,                    Email: Alex_Kursman@fd.org
CENTRAL DISTRICT OF CALIFORNIA
(213) 894-5374                              Kathryn B. Codd
Email: jonathan_aminoff@fd.org              VINSON & ELKINS LLP
                                            (202) 639-6536
Billy H. Nolas                              Email: kcodd@velaw.com
FEDERAL COMMUNITY DEFENDER
OFFICE FOR THE EDPA                         Robert E. Waters
(215) 928-0520                              KING & SPALDING LLP (202) 737-0500
Email: Billy_Nolas@fd.org                   Email: rwaters@velaw.com

*Jeanne Vosberg Sourgens                    Yousri H. Omar
VINSON & ELKINS LLP                         VINSON & ELKINS LLP
(202) 639-6633                              (202) 639-6500
                                            Email: yomar@velaw.com
William E. Lawler, III
VINSON & ELKINS LLP                         *William E. Hoffman, Jr.
(202) 639-6676                              KING & SPALDING LLP
Email: wlawler@velaw.com                    (404) 572-3383

Evan D. Miller                              Mark Joseph Hulkower
VINSON & ELKINS LLP                         STEPTOE & JOHNSON LLP
(202) 639-6605                              (202) 429-6221
Email: EMiller@velaw.com                    Email: mhulkower@steptoe.com



                                          -2-
     Case 1:19-mc-00145-TSC Document 249 Filed 09/15/20 Page 15 of 16




Margaret O’Donnell                          Robert A. Ayers
(502) 320-1837                              STEPTOE & JOHNSON LLP
Email: mod@dcr.net                          (202) 429-6401
                                            Email: rayers@steptoe.com
Abigail Bortnick
KING & SPALDING LLP                         Robert L. McGlasson
(202) 626-5502                              MCGLASSON & ASSOCIATES, PC
Email: abortnick@kslaw.com                  (404) 314-7664
                                            Email: rlmcglasson@comcast.net
Matthew John Herrington
STEPTOE & JOHNSON LLP                       Sean D. O’Brien
(202) 429-8164                              PUBLIC INTEREST LITIGATION CLINIC
Email: mherrington@steptoe.com              (816) 363-2795
                                            Email: dplc@dplclinic.com
Amy J. Lentz
STEPTOE & JOHNSON LLP                       Shawn Nolan
(202) 429-1320                              FEDERAL COMMUNITY DEFENDER
Email: Alentz@steptoe.com                   OFFICE, EDPA
                                            (215) 928-0520
Gary E. Proctor                             Email: shawn_nolan@fd.org
LAW OFFICES OF GARY E. PROCTOR,
LLC                                         Joseph William Luby
(410) 444-1500                              FEDERAL PUBLIC DEFENDER/EDPA
Email: garyeproctor@gmail.com               (215) 928-0520
                                            Email: joseph_luby@fd.org
Scott Wilson Braden
FEDERAL PUBLIC DEFENDER,                    Pieter Van Tol
EASTERN DISTRICT OF ARKANSAS                HOGAN LOVELLS US LLP
(501) 324-6144                              (212) 918-3000
Email: Scott_Braden@fd.org                  Email: Pieter.Vantol@hoganlovells.com

Amy Gershenfeld Donnella                    Jonathan Jeffress
FEDERAL COMMUNITY DEFENDER                  KAISER DILLON, PLLC
OFFICE FOR THE EDPA                         (202) 640-4430
(215) 928-0520                              Email: Jjeffress@kaiserdillon.com
Email: amy_donnella@fd.org
                                            Andrew Moshos
David Victorson                             MORRIS NICHOLS ARSHT & TUNNELL
(202) 637-5600                              LLP
HOGAN LOVELLS US LLP                        (302) 351-9197
Email: David.Victorson@hoganlovells.com     Email: Amoshos@mnat.com

John D. Beck
HOGAN LOVELLS US LLP
(212) 918-3000



                                          -3-
      Case 1:19-mc-00145-TSC Document 249 Filed 09/15/20 Page 16 of 16




 Email: john.beck@hoganlovells.com        Alan E. Schoenfeld
                                          WILMER CUTLER PICKERING HALE &
 Amelia J. Schmidt                        DORR LLP
 KAISER DILLON, PLLC                      (212) 937-7294
 (202) 869-1301                           Email: Alan.Schoenfeld@wilmerhale.com
 Email: Aschmidt@kaiserdillon.com
                                          Kathryn Louise Clune
 Norman Anderson                          CROWELL & MORING LLP
 KAISER DILLON PLLC                       (202) 624-5116
 (202) 640-2850                           kclune@crowell.com
 nanderson@kaiserdillon.com
                                          Jennifer M. Moreno
 Jennifer Ying                            OFFICE OF THE PUBLIC FEDERAL
 MORRIS NICHOLS ARSHT & TUNNELL           DEFENDER, DISTRICT OF ARIZONA
 LLP                                      (602) 382-2718
 (302) 658-9300                           Jennifer_moreno@fd.org
 Email: Jying@mnat.com
                                          Ginger Dawn Anders
 Andres C. Salinas                        MUNGER, TOLLES & OLSON LLP
 WILMER CUTLER PICKERING HALE &           (202) 220-1107
 DORR LLP                                 Ginger.anders@mto.com
 (202) 663-6289
 Email: Andres.Salinas@wilmerhale.com     *Jonathan S. Meltzer
                                          MUNGER, TOLLES & OLSON LLP
 *Ryan M. Chabot                          (202) 220-1100
 WILMER CUTLER PICKERING HALE &
 DORR LLP                                 *Brendan Gants
 (212) 295-6513                           MUNGER, TOLLES & OLSON LLP
                                          (202) 220-1100
 Dale Andrew Baich
 OFFICE OF THE FEDERAL PUBLIC             Timothy Kane
 DEFENDER                                 FEDERAL COMMUNITY DEFENDER
 (602) 382-2816                           OFFICE, EDPA
 Dale_Baich@fd.org                        (215) 928-0520
                                          Email: timothy_kane@fd.org


Dated: September 15, 2020            /s/ Scott W. Braden
                                     Scott W. Braden
                                     Assistant Federal Defender
                                     Arkansas Federal Defender Office
                                     Ark Bar Number 2007123
                                     1401 West Capitol, Suite 490
                                     Little Rock, Arkansas 72201
                                     (501) 324-6114
                                     Scott_Braden@fd.org



                                        -4-
Case 1:19-mc-00145-TSC Document 249-1 Filed 09/15/20 Page 1 of 24




                    EXHIBIT A
      Case 1:19-mc-00145-TSC Document 249-1 Filed 09/15/20 Page 2 of 24




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA



                                 )
In the Matter of the             )
Federal Bureau of Prisons’       )
Execution Protocol Cases         )
                                 )
LEAD CASE: Roane et al. v.       )
                                                Case No.     19-mc-0145 (TSC)
Barr                             )
                                 )
                                 )
THIS DOCUMENT                    )
RELATES TO:                      )
                                 )
Holder v. Barr, et al., 19-cv-   )
3520 (TSC)                       )



    ADDITIONAL SUPPLEMENTAL REPORT OF GAIL A. VAN NORMAN, M.D.
     Case 1:19-mc-00145-TSC Document 249-1 Filed 09/15/20 Page 3 of 24




                                      INTRODUCTION


1.   On November 1, 2019, I provided Plaintiff’s counsel with my opinions regarding the

     Federal Execution Protocol in a declaration that included detailed discussion and cited

     evidence. On June 29, 2020 I provided a supplemental expert declaration addressing

     specific questions regarding flash pulmonary edema in prisoners executed by IV

     administration of 5 grams of pentobarbital. I also provided a secondary supplemental

     declaration to the Court dated August 7, 2020 for the case of Nelson v. Barr, addressing

     findings of pulmonary edema following the execution of Wesley Purkey on July 16, 2020.

     Counsel have provided me now with the declaration of Kendall Von Crowns MD dated

     August 10, 2020 and a second supplemental report of Joseph F. Antognini MD dated

     September 11, 2020.

2.   Counsel asked me to comment on 1) the declarations of Kendall Von Crowns, MD and

     Joseph F. Antognini MD, 2) the question of possible effects of chronic administration of

     carbamazepine (CBZ), an anti-seizure medication on the pharmacological and clinical

     effects of pentobarbital, the drug designated by the Federal Protocol as a solo drug for

     judicial lethal injection, and 3) the significance of these interactions during judicial lethal

     injection as described by the Federal Execution Protocol and 4) my opinion regarding the

     role that various elements of the execution apparatus may play in the effects of

     pentobarbital during judicial lethal injection.

3.   In addition to the materials listed in my Expert Declaration dated November 1, 2019, and

     in my previous Supplemental Reports dated June 29, 2020 and August 7, 2020, I have

     further reviewed and relied upon the following materials:




                                              -1-
     Case 1:19-mc-00145-TSC Document 249-1 Filed 09/15/20 Page 4 of 24




            •   A file detailing the execution apparatus: syringes, IV bags, IV tubing, IV ports,

                including measurements, and photographs.

            •   The Declaration of Kendall Von Crowns MD, dated August 10, 2020, and the

                materials cited therein.

            •   The Second Supplemental Declaration of Joseph F. Antognini MD, dated

                September 11, 2020, and the materials cited therein.

            •   Various authoritative textbooks, peer-reviewed articles, materials from

                government regulatory agencies such as the FDA, and other publications and

                materials as included in the references cited throughout this declaration

4.   As stated previously, if additional documents or materials are provided to me for specific

     review and analysis, or if I become aware of other scientific or clinical evidence that

     impacts my opinions, or if in attendance at any hearings or trials in this case I learn of

     relevant evidence, I may choose to modify these opinions accordingly.

5.   To aid counsel and the Court, I will summarize some of my previous conclusions in this

     declaration, in addition to addressing counsel’s questions. I will also review problematic

     aspects of the aforementioned reports of Drs. Von Crowns and Antognini.



        SUMMARY OF OPINIONS FOR THE PURPOSE OF THIS REPORT



6.   At this time, autopsies of all prisoners executed by lethal injection with pentobarbital,

     including Wesley Purkey, in which the lungs were properly examined and documented,

     have demonstrated the presence of flash pulmonary edema, a well-known complication of

     barbiturate poisoning.




                                            -2-
      Case 1:19-mc-00145-TSC Document 249-1 Filed 09/15/20 Page 5 of 24




7.    There is no credible evidence that flash pulmonary edema occurs postmortem in persons

      who do not have fluid in the airways prior to death. Pulmonary edema is a well-known

      complication of barbiturate poisoning, and the only reasonable theory about the causes of

      pulmonary edema have for decades been a combination of any or all of the following: 1)

      drug mediated left ventricular heart failure, 2) caustic injury to capillaries in the lungs with

      leakage of fluid into the air cavities of the lungs, and 3) airway obstruction in the setting

      of continued respiratory efforts causing negative pressure in the chest cavity.

8.    Flash pulmonary edema, which develops within moments, even prior to peak barbiturate

      levels in the brain, is accompanied by excruciating symptoms of drowning: shortness of

      breath, anxiety, terror, and panic.

9.    Mr. Norris Holder suffers from epilepsy, which has resulted in grand mal, generalized

      seizure activity. He has been prescribed antiepilepsy drug (AED) therapy since 2017, and

      has been taking carbamazepine (CBZ) chronically for over six months. This medication

      has induced enzymes in his liver that will enhance metabolism of barbiturates within the

      timeframe of the “average” execution, resulting in lower brain levels of barbiturates,

      including pentobarbital, such that he will be at great risk for awareness and suffering, as

      well as prolonged death during judicial lethal injection.



            REVIEW AND REBUTTAL OF DR. VON CROWN’S REPORT



10.   Dr. Von Crowns states in paragraph 3 of his report that pentobarbital has “effects that last

      up to 2 hours”. This statement is made without scientific support, and is misleading.

      Pentobarbital is a member of a class of ‘short-acting’ barbiturates, and has a duration of

      clinical action after single intravenous (IV) dose of minutes, not hours, as already


                                               -3-
      Case 1:19-mc-00145-TSC Document 249-1 Filed 09/15/20 Page 6 of 24




      discussed. Dr. Crowns may be confused by the fact that the drug does remain in the body

      for hours, but its clinical actions in the brain are terminated long before the drug leaves the

      body, due to rapid redistribution out of the brain to other tissues, such as muscle. Please

      refer to pages 9-12 of my November 1, 2019 Declaration for a discussion with references

      of clinical and pharmacological effects of pentobarbital, and thiopental, another barbiturate

      which is identical in all relevant characteristics to pentobarbital for the purpose of this

      discussion.

11.   Dr. Crowns’ discussion in paragraph 3 of the use of the drug in euthanizing animals is

      entirely irrelevant to the discussion of judicial lethal injection in humans. The question at

      issue with IV injection of pentobarbital is whether prisoners executed in this manner are

      aware during the process of dying and therefore experience excruciating pain and suffering

      during the execution process. There are no studies of animal consciousness during

      euthanasia. Indeed such studies would be impossible to perform at this time, since there is

      no way to ask an animal if they are awake and feeling pain or sensations of drowning.

      There is simply no way to tell if an unresponsive animal is unconscious. In humans, on

      the other hand, hundreds of studies of consciousness after injection of anesthetic drugs

      have been performed using the “gold standard” for assessing awareness, the isolated

      forearm technique (IFT), that have demonstrated that awareness, as well as pain and

      suffering, both occur. Please refer to my November 1, 2019 Declaration pages 12-23 for a

      discussion of awareness, the IFT, and clinical studies (including studies using thiopental)

      showing awareness after induction of anesthesia.

12.   Dr. Von Crowns’ reference to the “pro-euthanasia groups” of Switzerland using misleading

      and emotionally evocative such as like “peaceful death” and “self-deliverance”, is not only




                                               -4-
      Case 1:19-mc-00145-TSC Document 249-1 Filed 09/15/20 Page 7 of 24




      entirely inappropriate, but it is also irrelevant. His comments serve to demonstrate his

      ignorance with regard to the methods used. As Dr. Von Crowns should know, the method

      of administration of any drug is absolutely critical in determining which, if any, of the

      drug’s effects will occur, how quickly they will arise, and in what order. I served as a

      scholar at the Brocher Foundation in Switzerland in 2011, during which time, the Swiss

      assisted suicide organizations EXIT and Dignitas constituted my specific area of study,

      undertaken with the cooperation of the presidents of both groups and the medical examiner

      at the University of Geneva who was responsible for autopsies on assisted-suicide patients.

      Barbiturates for assisted suicide are administered orally, not intravenously (IV). They

      therefore and have a much longer onset of action (from 30 minutes to several hours), and

      death takes anywhere from an hour to, in rare cases, 1-2 days. Because there is no sudden

      massive bolus of caustic barbiturate into the bloodstream that is carried directly to the

      lungs, flash pulmonary edema has not been reported, although slower onset pulmonary

      edema certainly is well-known in cases of barbiturate overdose. Since the timing and

      mechanisms of death in these cases are completely different from death due to IV injection

      of pentobarbital, this entire discussion is not relevant. Please see my November 1, 2019

      Declaration, pages 50-52 for a more complete discussion of assisted suicide versus judicial

      lethal injection.

13.   In paragraph 4, Dr. Von Crowns agrees and asserts that pulmonary edema precedes death.

      He attributes the development of pulmonary edema to heart failure, but neglects to include

      the contribution of immediate caustic injury to the lungs from IV injection and the effects

      of airway obstruction in promoting pulmonary edema. He does state that pentobarbital

      exacerbates sleep apnea and snoring, which is correct because pentobarbital-mediated




                                             -5-
      Case 1:19-mc-00145-TSC Document 249-1 Filed 09/15/20 Page 8 of 24




      relaxation of the upper airway causes partial or total airway obstruction—for which snoring

      is the tell-tale sign. The presence of respiratory efforts in the face of a partially or totally

      obstructed airway is sufficient in and of itself to cause flash pulmonary edema. Please see

      my November 1, 2019 Declaration, pages 31-33 for a more complete discussion of the

      mechanisms of flash pulmonary edema.

14.   In paragraph 5, his review of second-hand reports of 3 executions that were provided by a

      single employee of the Federal Bureau of Prisons and/or gleaned from the media, Dr. Von

      Crowns draws conclusions that are not warranted nor supported by the observations. He

      declares that all prisoners were “asleep” within 2 minutes. In this statement, he is making

      the   common      and   uninformed      error   of   confounding     unresponsiveness      with

      unconsciousness. Unconsciousness of the prisoners cannot be deduced from these second-

      hand reports, since even anesthesiologists who regularly anesthetize patients are not able

      to reliably determine who is aware and who is not. Please see my November 1, 2019

      declaration, pages 12-28 for a more complete discussion of consciousness, awareness, and

      unresponsiveness, together with scientific evidence that these are frequently disconnected

      in patients receiving anesthetic drugs, including barbiturates.

15.   In paragraph 6, apparently using prison log books kept by presumably the same witness

      referred to earlier, Dr. Von Crowns provides us with the observation that these executions

      were not quick. In fact the average length of time was 24 minutes, during which sensations

      of suffocation and drowning would be agonizing. Please see my November 1, 2019 report

      pages 33-34 for a more complete discussion of these sensations.

16.   In paragraphs 7 and 8, Dr. Von Crowns agrees that the autopsy of prisoner Wesley Purkey

      demonstrated the presence of pulmonary edema.           He states however, that it cannot be




                                               -6-
      Case 1:19-mc-00145-TSC Document 249-1 Filed 09/15/20 Page 9 of 24




      determined from lung weights “when the pulmonary edema occurred.”                  While this

      statement is on its face true, it is not true that we cannot deduce from all of the information

      when the edema occurred. We know that the prisoners did not have pulmonary edema

      before they were injected with pentobarbital. We also know that it has been scientifically

      proven that pulmonary edema does not accumulate after death (please see my secondary

      supplemental report dated August 7, 2020 page 6 for a more complete discussion and

      references). Therefore, the only time frame in which flash pulmonary edema could have

      occurred is in the minutes between the time of injection and the time of death.

17.   Dr. Von Crowns agrees that pulmonary edema is a common finding in barbiturate

      overdoses, supporting my previous assertions that this finding appears to be inevitable. In

      paragraph 9, he gives numerous medical conditions that can cause pulmonary edema that

      is then found at autopsy. However, none of these conditions were the cause of death in the

      prisoners who were executed, and no prisoner suffered from pulmonary edema until after

      the barbiturate was injected, making this entire discussion irrelevant.

18.   I note that in paragraph 10, Dr. Von Crowns concedes the basic mechanism of flash

      pulmonary edema, stating that it happens in “minutes”, agreeing with my previous report.

      In fact, flash pulmonary edema has been observed to happen with seconds. As I also stated

      in my report dated June 29, 2020 I have personally cared for a patient who developed flash

      pulmonary edema within one breath. Please see my November 1, 2019 report page 33, and

      my report dated June 29, 2020 page 10.

19.   The remainder of Dr. Von Crowns’ report continues to confound unresponsiveness and

      unconsciousness, and states (against all scientific evidence presented in my November 1,

      2019 report), that prisoners have been and will be unconscious to flash pulmonary edema




                                               -7-
       Case 1:19-mc-00145-TSC Document 249-1 Filed 09/15/20 Page 10 of 24




        when it occurs because they don’t show outward signs of awareness. He states without

        citing pharmacologic or clinical evidence that the pentobarbital will not be cleared from

        brain receptors in time to allow the prisoner to “regain consciousness”, entirely ignoring

        the fact that scientific evidence shows that in many cases, persons injected with these drugs

        never lose consciousness to strong stimulation at all. I refer you again to my November 1,

        2019 report.



      REVIEW AND REBUTTAL OF DR. ANTOGNINI’S SECOND SUPPLEMENTAL
                             DECLARATION



20.     In Paragraph 1, Dr. Antognini asserts in his report that the induction of enzymes that induce

        barbiturate metabolism will have little effect in prisoners executed by the Federal Protocol,

        because after a dose of pentobarbital, there is no blood flow to the liver and when breathing

        ceases, tissue hypoxia occurs that will further interfere with liver metabolism of

        pentobarbital. However, the cardiovascular effects of sudden IV injection of 5 gm of

        pentobarbital has never been studied in humans. Studies of cardiovascular effects of

        anesthetic doses of barbiturates indicate that while cardiac depression does occur, these

        affects are not generally dose related.1 Please also see my November 1, 2019 Declaration

        for a discussion of the pharmacologic effects of pentobarbital. Furthermore, profound

        tissue hypoxia due to respiratory depression does not occur immediately following

        respiratory cessation except under extraordinary circumstances, such as when a patient is

        already hypoxic—for example due to pneumonia or lung disease. Please see my November

        1, 2019 Declaration, pages 33-34 for a discussion of the development of hypoxia after

        respiratory cessation.



                                                -8-
      Case 1:19-mc-00145-TSC Document 249-1 Filed 09/15/20 Page 11 of 24




21.    “Cardiovascular collapse”, also known as “shock” is a general, not specific, term used to

       describe many states in which circulatory depression occurs.2           The term does not

       specifically indicate 1) how much blood flow in is decreased, 2) how much central blood

       flow (to the brain, heart and liver) is decreased when these events occur, or 3) over what

       time period these events occur. The liver is part of the “central circulation”, along with the

       brain and heart, and continues to receive blood flow and to function, even during periods

       of shock.

22.    In paragraph 1, Dr. Antognini also appears to imply that pentobarbital goes straight to the

       brain following IV injection, and only reaches the liver after it has traveled to the brain.

       This is incorrect. In fact, about one-fifth of the injected drug continues to circulate in the

       blood and is subject to metabolism by the liver while brain levels are rising.1

23.    Dr. Antognini states that “metabolism of pentobarbital plays virtually no role in the decline

       of pentobarbital blood levels in the first 20 to 30 minutes after intravenous administration.”

       This is a critical statement to examine, because it inaccurately describes the role of

       metabolism in pentobarbital clearance. According to Dr. Von Crowns’ declaration, the

       average execution takes 24 minutes, and so it is important to review what happens under

       normal circumstances to barbiturate metabolism within that period of time, and to consider

       how that might be affected by carbamazepine (CBZ)-related induction of metabolizing

       enzymes. According to the 2020 edition of Miller’s Anesthesia,1 the deployment of

       thiopental (which is equivalent to pentobarbital in all ways relevant to judicial lethal

       injection) following IV administration is as follows:




                                               -9-
      Case 1:19-mc-00145-TSC Document 249-1 Filed 09/15/20 Page 12 of 24




              •   At 1 minute, 30% of the barbiturate remains in the blood, 30% has entered the

                  brain, 15% has already been redistributed to muscle, approximately 20% is in

                  fat and other tissues, and less than 5% has been metabolized.

              •   At 3 minutes, about 20% of the drug remains in the bloodstream, about 25%

                  remains in the brain, about 27% has entered the muscle, and about 7% of the

                  drug has been metabolized.

              •   At around 6 minutes a little about 15% of the drug remains in the bloodstream,

                  about 20% remains in the brain, about 30% is in muscle, and about 10% of the

                  drug has been metabolized.

              •   At 10 minutes, less than halfway through the average execution, only 10% of

                  the drug is in the bloodstream, 15% in the brain, 35% is in muscle, and 15% has

                  been removed.

              •   At about 20 minutes, 5% of drug is in the bloodstream, 10% in the brain, and

                  20% of the drug has been metabolized.

24.    In other words, in less than the time course of the “average” execution, only 10% of the

       injected barbiturate remains in the brain, and with normal liver metabolism, about one-fifth

       of the drug has been metabolized by the liver, an amount termed by the authors to be

       “substantial”.

25.    This number becomes more impressive when we consider that in patients in whom the

       enzymes that metabolize barbiturates have been “induced”, for example by chronic

       carbamazepine (CBZ) administration for seizures, there is much more rapid clearance of

       the barbiturate by the liver. Please refer to my Secondary Supplemental Report dated

       August 7, 2020 for further discussion of pentobarbital clearance.



                                              - 10 -
      Case 1:19-mc-00145-TSC Document 249-1 Filed 09/15/20 Page 13 of 24




26.    In paragraph 3, Dr. Antognini once again conflates “unresponsiveness” with

       “unconsciousness”, an error we see over and over again throughout this and other opinions

       he has submitted to the Court.

27.    In paragraph 6, Dr. Antognini states that profound cardiac depression follows

       administration of 5 gm of pentobarbital, preventing redistribution of pentobarbital in the

       body. While he continues to assert this as though it is fact, he provides no scientific studies

       or other factual evidence that this is the case. Indeed, there is no way for Dr. Antognini to

       provide this evidence, because IV administration of 5 gm of pentobarbital in adult humans

       has never been studied. Studies of severe barbiturate overdoses also do not support this

       contention. Even when drug levels approached those that have been seen in autopsies of

       lethal injection prisoners, the most common cardiovascular manifestation seen was

       pulmonary edema, not cardiovascular collapse.3 Please see my November 1, 2019

       Declaration pages 31-33 for further discussion of pulmonary edema after barbiturate

       poisoning.

28.    Dr. Antognini states in paragraph 8 to assert that “there is little blood flow to the liver,” for

       which he cites an article by Shafer4 as proof that this process has “been well documented

       in models of shock.” However, the article he cites (which is an editorial and not a study)

       does not support his assertion. It does not state that liver blood flow is low or absent, nor

       that pentobarbital clearance is altered in shock. In fact the article and the studies to which

       it refers do not test the clearance of pentobarbital or any drug clearance for that matter, in

       the setting of shock. Rather, the article and the study to which it refers examined effects

       of 5 drugs on brainwaves in pigs (not human subjects) during shock. Furthermore, there




                                                - 11 -
      Case 1:19-mc-00145-TSC Document 249-1 Filed 09/15/20 Page 14 of 24




       was wide variation in how much drug actions were altered by shock, with one drug,

       etomidate, showing virtually no change at all. Pentobarbital was not studied.

29.    The 2 studies he cites regarding hypoxia are both problematic. The Park study5 from 25

       years ago does discuss the effect of hypoxia on liver enzyme action, indicating that it takes

       only 8 hours of hypoxia in rabbits to cause changes in liver enzyme function. Human

       hepatocytes in the laboratory were affected after 4 days of hypoxia, although it is

       interesting to note that the CYP2E1 enzyme—one that is induced by CBZ and responsible

       for barbiturate metabolism was “less effected”. Given that the effects seen during judicial

       lethal injection do not have 8 hours, or 4 days to develop, and that when they do, they

       appear to have reduced implications for the enzymes involved in barbiturate metabolism,

       it is unlikely that a “hypoxia” effect on barbiturate metabolism is relevant during judicial

       lethal injection. The Elliot study6, also from 30 years ago, examined metabolism of the

       nonanesthetic drug propranolol in a laboratory preparation of rat livers, and not during

       shock in an animal or human. Even in that preparation, drug metabolism continued during

       periods of low oxygen levels.

30.    In asserting severe cardiac effects of pentobarbital, Dr. Antognini cites 2 studies: Manders7

       and Segal.8 However, Manders et al, who studied pentobarbital in dogs 45 years ago, found

       that while pentobarbital only resulted in a modest transient lowering of blood pressure,

       “slight reduction” in cardiac output. They concluded that “pentobarbital affects systemic

       and regional hemodynamics only slightly.” The Segal study from over 30 years ago

       demonstrated that pentobarbital did have cardiac depressant effects on the excised hearts

       of rats, a finding that is somewhat at odds with the Manders study in dogs, and with studies

       of barbiturate overdoses in humans, which are more applicable.




                                              - 12 -
      Case 1:19-mc-00145-TSC Document 249-1 Filed 09/15/20 Page 15 of 24




31.    Dr. Antognini cites a 67 year old study of pentobarbital drug levels in 2 humans and

       concluded that larger doses lead to longer effects.9 However, the study subjects were not

       subjected to any rigorous tests of awareness, nor were they stimulated to see if they were

       anesthetized. Nor has was the study apparently ever validated in a randomized trial. The

       most interesting finding from this study is that pentobarbital metabolism in humans and

       dogs is entirely different, suggesting that dogs studies are poor indicators of human

       pharmacology or pharmacokinetics of pentobarbital.

32.    Many of the studies cited by Dr. Antognini regarding CYP enzymes predate modern

       understanding of these enzyme systems by several decades. The 43-year old Eadie study

       looked at a total of 25 patients taking CBZ in addition to phenobarbitone, a severely

       underpowered study, and found little difference in drug levels. However, this study has

       long since been supplanted by many more modern studies that do show significant

       interactions between barbiturates and CBZ. Please see my Second Supplementary Report

       dated August 7, 2020 for full discussion and review articles on this important phenomenon.

       The FDA website that Dr. Antognini cites clearly states that the tables are “examples and

       not meant to be an exhaustive list” of inducers and inhibitors.          For more specific

       information, a search of the literature more accurately reflects current research. Please see

       my Second Supplementary Report dated August 7, 2020 for citations and sources regarding

       CBZ interactions with barbiturate-metabolizing enzymes.

33.    In paragraph 13, Dr. Antognini states that a paper I cited by Pastolos et al., discussing the

       effects of CBZ therapy on phenobarbitone (PB) half-life demonstrated that liver enzyme

       induction demonstrates that CBZ has no effect on PB, and implies that therefore CBZ

       would not have an effect on pentobarbital. He has failed to understand both why I cited




                                              - 13 -
      Case 1:19-mc-00145-TSC Document 249-1 Filed 09/15/20 Page 16 of 24




       the article and the critical difference between PB and pentobarbital.           The article

       demonstrates that PB (and therefore pentobarbital) are metabolized by several enzymes in

       the liver that are induced by CBZ. PB is the only barbiturate that has only minor

       metabolism in the liver (it is eliminated by the kidneys) and therefore its elimination will

       not be affected significantly by liver enzyme induction. Pentobarbital, on the other hand,

       is almost exclusively metabolized in the liver, and induction of those enzymes will

       dramatically increase its metabolism. Please see my Secondary Supplemental Report dated

       August 7, 2020 for full discussion and references.

34.    In paragraph 17, Dr. Antognini states that pulmonary edema is a “rare complication of

       clinical doses of barbiturates.” Here and in paragraph 20 he clearly misunderstands why I

       mention the cases of pulmonary edema under anesthesia in my declaration. I am not

       asserting that at clinical doses, pulmonary edema is a common complication of

       barbiturates. I am asserting that it appears to be a universal complication of massive

       barbiturate overdose. I am also showing that when pulmonary edema has been witnessed

       developing after barbiturate injection, it occurred immediately, and in a timeframe that

       would precede maximum brain levels of barbiturate. In the Potts case I cited11, while

       cardiovascular disease was present and probably a contributing factor, the patient had an

       extensive workup prior to surgery and did not suffer from pulmonary edema until after

       barbiturate was injected. The importance of the immediate onset in both of the cases can

       only be understood when we consider that 100% of autopsied prisoners in which the lungs

       were examined demonstrated pulmonary edema. Thus far, the evidence indicates that

       everyone will develop it at this dose, not just some. Whether the complication is rare at

       lower doses is irrelevant, as is the Wyatt study (now over a half a century old).12 Pulmonary




                                              - 14 -
      Case 1:19-mc-00145-TSC Document 249-1 Filed 09/15/20 Page 17 of 24




       edema thus far is a certainty at lethal injection doses. A major reason is that with such

       large doses, the amount of pentobarbital reaching the lungs is still very concentrated, and

       has not been diluted to the degree that lower doses are. The caustic action of the more

       concentrated drug on the alveolar capillaries has a direct damaging effect not usually seen

       at lower doses. The 67 year old Brodie study used a dose that were somewhat larger than

       usual clinical doses, but that was still low compared to that given during judicial lethal

       injection. The Brodie study therefore does not in any way negate the fact that all prisoners

       to date with the proper forensic examination have been demonstrated to have had it. Please

       see my November 1, 2019 Declaration (pages 32-33, paragraphs 66-67) and Supplemental

       Declaration (pages 7-10) for full references regarding barbiturates and pulmonary edema.

35.    In attempting to assert that pulmonary edema can happen after death, Dr. Antognini again

       presents an article that is 65 years old. While it is quaint and historically interesting, a later

       study looked at whether the timing of autopsy in deaths that do not involve cardiovascular

       disease or chest trauma affects the weight of the lungs or findings of pulmonary edema and

       found that there is no association with delayed autopsy and “spurious” findings.              Dr.

       Antognini cites Durlacher et al.,13 in stating that pulmonary edema can develop after death.

       Apart from the fact that this is also a very old study, a major problem is that this was a

       rabbit study and should not be used to determine what normal human autopsy findings

       would be: chest wall mechanics, airway structure and lung structure of rabbits are

       significantly different than that of humans. In addition, the rabbits were all killed in a

       variety of ways (including IV injection of pentobarbital), some of which are known to

       induce pulmonary edema and some do not. The animals were separated in to 2 groups, the

       first to be autopsied immediately and the second to undergo delayed autopsy. But the




                                                - 15 -
      Case 1:19-mc-00145-TSC Document 249-1 Filed 09/15/20 Page 18 of 24




       groups included different manners of death and therefore cannot be compared properly. Dr.

       Antognini’s statement about this study that “the animal data indicate that all of the

       pulmonary edema in inmates executed with pentobarbital can be generated post-mortem is

       simply nonsensical.

36.    The Shiotani study14 that Dr. Antognini cites studying changes in the lungs on postmortem

       CT scans is also problematic: all patients died of primary cardiac causes and underwent

       cardiopulmonary resuscitation with chest trauma of uncontrolled duration prior to

       declaration of death. There were also issues with the timing of the CT scans and delay of

       autopsy—complicating the correlation of CT findings with autopsy visualization. The

       Ishidi study15 cited in paragraph 31 does not examine whether pulmonary edema develops

       post mortem. This is a study of in-hospital patients who had pulmonary pathology (pleural

       effusions, atelectasis, consolidation of the lung) prior to death. It that found that on CT

       scans performed after death at different intervals, fluid appeared in the airways (tracheal,

       bronchi) increasingly over time. The authors postulate that the fluid that was already

       present in the lungs before death “migrated” into the airways after death. This study did

       not look for the presence of pulmonary edema in the lungs and did not correlate CT findings

       with physical autopsy. Flash pulmonary edema is a rapid, dramatic, sudden-onset filling of

       the lung tissue with fluid, sometimes into the major airways. It is symptomatic in people

       who do not have underlying significant health issues, as well as in many people with them.

37.    Dr. Antognini cites Mallamaci16 as evidence that pulmonary edema is asymptomatic. In

       the first place, the patients in the study had pulmonary congestion, not frank pulmonary

       edema—and they specifically did not suffer from flash pulmonary edema. They were

       chronically ill, on hemodialysis due to renal failure, a situation that leads to fluid




                                              - 16 -
Case 1:19-mc-00145-TSC Document 249-1 Filed 09/15/20 Page 19 of 24




 imbalance—both too much and too little—through the cycle of dialysis treatments. The

 situation of fluid fluctuations in association with hemodialysis is simply not comparable to

 that of prisoners whose lungs suddenly fill up, sometimes all the way to the back of their

 throat, with fluid. The Marino study17 was also of kidney failure patients with a syndrome

 called “nephrotic syndrome”. In nephrotic syndrome “edema” (swelling in the arms, legs,

 face, etc) is common and asymptomatic pulmonary congestion can occur. But the authors

 are specific in pointing out that while “pulmonary congestion” (a much milder amount of

 fluid in the lung tissue) may be common “frank pulmonary edema is rare” and, presumably,

 symptomatic. They include several references to support this. Once again, none of these

 patients actually had pulmonary edema, and no one suffered from flash pulmonary edema.

 Bouzat et al.,18 was a study of “interstitial pulmonary edema” characterized by ultrasound

 appearance of “lung comets” (a finding consistent with a small amount of fluid in

 intracellular spaces); essentially the same finding termed “pulmonary congestion” by the

 nephrologists in the prior 2 studies. The patients were not asymptomatic—a majority

 suffered from acute mountain sickness (nausea, headache, malaise) and so mild shortness

 of breath at altitude (about 13,000) feet might be missed or attributed to the altitude rather

 than pulmonary congestion. The authors specifically state that the subjects did NOT suffer

 from high altitude pulmonary edema, and the subjects certainly did not suffer from flash

 pulmonary edema. The Baik study19 and the Devine case report20 looked at patients with

 a form of pulmonary edema that has a different mechanistic origin than the others: re-

 expansion pulmonary edema that can occur when a lung has collapsed and is re-expanded

 by surgical insertion of a chest tube. The sudden re-inflation of the lung can lead to a form

 of “flash” pulmonary edema, in about 64% of patients, which Baik states is usually severely




                                         - 17 -
      Case 1:19-mc-00145-TSC Document 249-1 Filed 09/15/20 Page 20 of 24




       symptomatic within one hour with cough, agitation, rapid heart rate, and rapid breathing.

       The Baik study is not specific about what “symptoms” the patients were suffering prior to

       lung expansion.      Re-inflation pulmonary edema is not completely analogous to

       noncardiogenic pulmonary edema of other causes. or attributed to the altitude rather than

       pulmonary congestion. The authors specifically state that the subjects did NOT suffer from

       high altitude pulmonary edema, and the subjects certainly did not suffer from flash

       pulmonary edema. The Baik study and the Devine case report looked at patients with a

       form of pulmonary edema that has a different mechanistic origin than the others: re-

       expansion pulmonary edema that can occur when a lung has collapsed and is re-expanded

       by surgical insertion of a chest tube. The sudden re-inflation of the lung can lead to a form

       of “flash” pulmonary edema, in about 64% of patients, which Baik states is usually severely

       symptomatic within one hour with cough, agitation, rapid heart rate, and rapid breathing.

       The Baik study is not specific about what “symptoms” the patients were suffering prior to

       lung expansion.      Re-inflation pulmonary edema is not completely analogous to

       noncardiogenic pulmonary edema of other causes.

38.    In the final paragraphs of his report, Dr. Antognini attempts to characterize the injection of

       pentobarbital during judicial lethal injection. The purpose of this exercise is not entirely

       clear to me, but there appears to be an error in his calculations. He says “it is stated that

       the dead space volume of the IV tubing from the point where the injection is made to the

       entry of the tubing into the inmate is 37 ml. Based on this deadspace measurement, the IV

       tubing to which he is referring is roughly twice the length of a standard Baxter IV tubing

       set (which has a deadspace of 17.5 ml), or roughly 18 feet. However, I reviewed

       photographs and measurements of the actual IV tubing used in the execution of Nelson,




                                               - 18 -
      Case 1:19-mc-00145-TSC Document 249-1 Filed 09/15/20 Page 21 of 24




       which actually measures 24 feet, or 1.5 times that of the tubing specified by Dr. Antognini.

       This would indicate that the actual dead space is approximately 55.5 ml, and at the injection

       rate that Dr. Antognini specifies, (which assumes absolute accuracy of the injection log

       down to the second) the injection would take 271 seconds, plus about 5 seconds to swap

       out the second pentobarbital syringe. Total injection would take 4.5 minutes. However, at

       the time that the second pentobarbital syringe is beginning to be injected, only 44.5 ml of

       the first syringe of pentobarbital has actually reached the inmate (4.5 minutes into the

       execution). In order for the full dose to reach the inmate, injection of at least 56 ml of saline

       must occur. Adding 5 sec for syringe swap and the same injection rate called for by Dr.

       Antognini, an additional 146 seconds would pass for a total time of 7 minutes for the full

       first dose of pentobarbital plus saline flush to be given (423 seconds). The slow injection

       time will cause the peak drug levels to be significantly lower in the bloodstream than in

       Dr. Antognini’s scenario, and lower peak brain levels occur. By the time the injection is

       complete, a significant part of the first injection has already passed out of the brain. Some

       of the drug has already been metabolized, and the execution still has 17 minutes to go.

39.    Recalling the calculations from Miller detailed near the beginning of this report, at around

       6 more minutes only about 15% of that lower drug concentration remains in the

       bloodstream, about 20% remains in the brain, about 30% is in muscle, and about 10% of

       the drug has already been metabolized in a normal person. In a person whose antiepileptic

       treatment has induced liver enzymes that metabolize pentobarbital, up to triple that amount

       of drug has been metabolized, lowering the blood levels further and “pulling” the drug

       levels in the brain lower.




                                                - 19 -
      Case 1:19-mc-00145-TSC Document 249-1 Filed 09/15/20 Page 22 of 24




                                         CONCLUSION


40.    In my previous Declaration and Supplemental Declaration, I concluded that every autopsy

       report I reviewed from prisoners executed using pentobarbital where the lung tissues were

       examined, demonstrated findings of pulmonary edema and that premortem flash

       pulmonary edema is a virtual medical certainty in any execution in which pentobarbital is

       used. I also concluded that prisoners executed by lethal injection in accordance with the

       Federal Protocol remain sensate and able to experience the extreme pain and suffering

       related to the occurrence of flash pulmonary edema.

41.    I reiterate those opinions here to a reasonable degree of medical certainty.

42.    Furthermore, I add that in the setting of the prolonged injection and with enhanced

       metabolism of the pentobarbital due to chronic CBZ administration, it is my opinion to a

       degree of medical certainty, that Norris Holder will be conscious during his execution and

       experience excruciating pain and suffering from sensations of drowning due to

       pentobarbital-induced flash pulmonary edema.

43.    I declare under penalty of perjury that the foregoing is true and correct.

       Dated this 15th day of September, 2020.



                                                        ____________________________
                                                        Gail A. Van Norman, M.D.




                                               - 20 -
     Case 1:19-mc-00145-TSC Document 249-1 Filed 09/15/20 Page 23 of 24




References:

   1. VuyckJ, Sitsen E, Reekers M. Intravenous anesthetics. In Miller’s Anesthesia 9th Edition.
      Gropper MA, Ed. Elsevier Inc. Philadelphia PA, 2020. pp 638-79

   2. Kilbaugh TJ, Zwass MS, Ross P. Classification of shock. In Miller’s Anesthesia 9th
      Edition. Gropper MA, Ed. Elsevier Inc. Philadelphia PA, 2020. pp 2513-2584

   3. Goodman JM, Bischel MD, Wagers PW, Barbour BH. Barbiturate intoxication.
      Morbidity and mortality. West J Med. 1975; 124:179-86

   4. Shafer SL. Shock values. Anesthesiology 2004; 101:567-8

   5. Park GR. Molecular mechanisms of drug metabolism in the critically ill. Brit J Aanesth
      1996; 77:32-40

   6. Elliot SL, et al. The effect of hypoxia on propranolol clearance during antegrade

   7. Manders WT, Vatner SF. Effects of sodium pentobarbital anesthesia on left ventricular
      function and distribution of cardiac output in dogs, with particular reference to the
      mechanism of tachycardia. Circ Res 1976; 39:512-17

   8. Segal L, Rendig SV. Sodium pentobarbital effects on cardiac funcgtion and response to
      dobutamine. J Cardiovasc Pharmacol 1986; 8:392-97

   9. Brodie BB, Burns JJ, Mar LC et al. The fate of pentobarbital in man and dog and a
      method for its estimation in biological material. J Pharmacol Res Ther 1953; 109:26-34

   10. Eadie MJ, Lander Cm, Hooper WE, Tyrer JH. Factors influencing plasma
       phenobarbitone levels in epileptic patients. Brit J Clin Pharmacol 1977; 4:451-7

   11. Potts MW, Smethurst PWR. Plerual effusion complicating thiopentone administration.
       Brit J Anaesth 1967; 39:78

   12. Wyatt GM, et al. Comparison of seven intravenous anaesthetic agents in man. Brit J
       Anaesth 1957; 29:194-209

   13. Durlacher SH, Banfield WG, Bergner Ad. Post mortem pulmonary edema.Yale J Biol
       Med 1950; 22: 565-72

   14. Shiotani S, Kobayashi T, Hayakawa H, et al. Postmorem pulmonary edema: a
       comparison between immediate an delayed postmortem computed tomography. Legal
       Med 2011; 13:151-55

   15. Ishida M, Gonoi W, Hagigawa K, et al. Fluid in the airway of nontraumatic death on
       postmortem computed tomography, Am J Forensic Med path 2014; 335:113-7



                                             - 21 -
  Case 1:19-mc-00145-TSC Document 249-1 Filed 09/15/20 Page 24 of 24




16. Mallamaci F, et al. Detection of pulmonary congestion by chest ultrasound in dialysis
    patienst. JACC Carciovasc Imag. 2010; 3:586-94

17. Marino F, et al. Subclinical pulmonary congestion is prevalent in nephrotic syndrome.
    Kidney Int 2016: 421-8

18. Bouzat P, et al. Time course of asymptomatic interstitial pulmonary oedema at high
    altitude. Resp Physiol Neurobiol 2013; 186:16-2

19. Baik JH et al. High-resolution CT findings of re-expansion pulmonary edema. Jorean J
    Radiol 2010: 11:164-

20. Devine MD, et al. Asymptomatic re-expansion pulmonary oedema with bilateral
    infiltrates. Postgrad Med J 2014; 90:300-1




                                         - 22 -
        Case 1:19-mc-00145-TSC Document 249-2 Filed 09/15/20 Page 1 of 13




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 In the Matter of the Federal Bureau of Prisons’
 Execution Protocol Cases,

 LEAD CASE: Roane et al. v. Barr

 THIS DOCUMENT RELATES TO:                                    Case No. 19-mc-0145 (TSC)

 Holder v. Barr, et al., Case # 19-cv-
 3520 (TSC)


                       DECLARATION OF JENNIFER M. MORENO


I, Jennifer M. Moreno, do hereby declare and state as follows:

        1.     I am an Assistant Federal Public Defender, Capital Habeas Unit, in the Office of

the Federal Public Defender for the District of Arizona. I represented Keith Nelson who was

executed by the United States at the Federal Correctional Complex at Terra Haute on August 28,

2020.

        2.     The statements made herein are based on my personal knowledge and, if called as

a witness, could and would testify competently to the contents of this declaration.

        3.     Prior to his execution, Keith Nelson was a plaintiff in this action. On July 15, 2020,

Mr. Nelson filed an Emergency Motion for Preservation of Evidence requesting the Court to order

the federal Bureau of Prisons (“BOP”) to preserve physical evidence related to the executions of

Wesley Purkey and Dustin Honken, who were scheduled to be executed on July 15, 2020 and July

17, 2020. (ECF #160)

        4.     On July 16, 2020, the Court issued an order directing the BOP to “preserve all IV

tubing, syringes, and drug vials used in those Executions, except for any portion of the IV tubing



                                                   1
Case 1:19-mc-00145-TSC Document 249-2 Filed 09/15/20 Page 2 of 13




                    EXHIBIT B
       Case 1:19-mc-00145-TSC Document 249-2 Filed 09/15/20 Page 3 of 13




and entry apparatus that must travel with the body to the coroner because they remain connected

to the body of the inmate after execution.” (ECF # 163) The Preservation Order is attached as

Appendix I. The BOP executed Mr. Purkey and Mr. Honken on July 16, 2020 and July 17, 2020,

respectively.

       5.       On July 31, 2020, Michael Robles, an attorney with the law firm Crowell and

Moring and co-counsel for Mr. Nelson, contacted Alan Burch, an Assistant United States Attorney

representing the Defendants, and asked the government to produce the evidence subject to the

Preservation Order. Michael Robles Emails with Defendants’ Counsel, July 31, 2020 – August 11,

2020. The emails arranging the inspection are attached as Attachment II. Defendants agreed to

permit counsel for Mr. Nelson to inspect and photograph the IV tubing and syringes at FCC Terre

Haute on August 13, 2020 at 11am. Id.

       6.       On August 13, 2020, Dale Baich, with my office and co-counsel for Mr. Nelson,

and I inspected and photographed the evidence preserved from the executions of Mr. Purkey and

Mr. Honken. We viewed the items in a training room with two BOP attorneys, Rob Schalburg and

Katherine Siereveld, and one correctional officer present. The items from each execution were

contained in two large, red plastic bags set out on long folding tables covered in plastic bags.

       7.       First, we inspected the evidence from the execution of Mr. Purkey. We laid out all

the items on the table and took a written inventory. We photographed all the items together, then

photographed each item separately, and then measured the tubing connected to the IV bags. We

also photographed the written inventory list. We placed all the items back in the bag. We then

repeated the same process for the evidence from the execution of Mr. Honken.




                                                 2
        Case 1:19-mc-00145-TSC Document 249-2 Filed 09/15/20 Page 4 of 13




         8.       After leaving FCC Terre Haute, the photographs were labeled and saved to the

server at my office. I typed and saved a copy of the written inventory list, which included the

following items:

    Purkey

         •    Phase I Syringe I, Pentobarbital 2.5g/50cc (green label)
         •    Phase I Syringe I, Pentobarbital 2.5g/50cc (green label)
         •    Phase I Syringe I, Pentobarbital 2.5g/50cc (green label)
         •    Phase I Syringe II, Pentobarbital 2.5g/50cc (yellow label)
         •    Phase I Syringe II, Pentobarbital 2.5g/50cc (yellow label)
         •    Phase I Syringe II, Pentobarbital 2.5g/50cc (yellow label)
         •    Phase II, Syringe Flush 60 cc (red label)
         •    Phase II, Syringe Flush 60 cc (red label)
         •    Partially full saline bag #1 connected to 285 inches (23’ 9”) of IV tubing
         •    Partially full saline bag # 2 connected to 289 inches (24’ 1”) of IV tubing and two
              clamps at the end
         •    Full saline bag, unnumbered
         •    Oxygen saturation monitor 1
         •    3 needles, retracted into plastic safety covering
         •    1 empty syringe labeled lidocaine
         •    1 syringe labeled flush, containing reddish pink liquid

    Honken

         •    Phase I Syringe I, Pentobarbital 2.5g/50cc (green label)
         •    Phase I Syringe I, Pentobarbital 2.5g/50cc (green label)
         •    Phase I Syringe I, Pentobarbital 2.5g/50cc (green label)
         •    Phase I Syringe II, Pentobarbital 2.5g/50cc (yellow label)
         •    Phase I Syringe II, Pentobarbital 2.5g/50cc (yellow label)
         •    Phase I Syringe II, Pentobarbital 2.5g/50cc (yellow label)
         •    Phase II, Syringe Flush 60 cc (red label)
         •    Phase II, Syringe Flush 60 cc (red label)
         •    Partially full saline bag #1 connected to 285 inches (23’ 9”) of IV tubing and one
              clamp at the end
         •    Partially full saline bag # 2 connected to 289 inches (24’ 1”) of IV tubing and one
              clamp at the end
         •    Full saline bag, unnumbered
         •    Oxygen saturation monitor


1
 On the written inventories, I mistakenly list the oxygen saturation monitors as EEG, but corrected it in the typed
copy, after reviewing the photos.

                                                          3
       Case 1:19-mc-00145-TSC Document 249-2 Filed 09/15/20 Page 5 of 13




       9.      On August 14, 2020, I provided true and correct digital copies of the photographs

of the evidence and the inventory list as identified above to counsel for Mr. Holder and Gail Van

Norman, M.D. I provided a total of 105 digital photographs.

I declare under penalty of perjury that the foregoing is true and correct.

       Signed in Austin, Texas on September 15, 2020.



                                                                      ________________________

                                                                             Jennifer M. Moreno




                                                  4
Case 1:19-mc-00145-TSC Document 249-2 Filed 09/15/20 Page 6 of 13




                     APPENDIX I
       Case
        Case1:19-mc-00145-TSC
              1:19-mc-00145-TSC Document
                                 Document249-2
                                          163 Filed
                                               Filed 07/16/20
                                                     09/15/20 Page
                                                              Page 17 of
                                                                      of 213




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                                )
In the Matter of the                            )
Federal Bureau of Prisons’ Execution            )
Protocol Cases,                                 )
                                                )
LEAD CASE: Roane, et al. v. Barr                )       Case No. 19-mc-145 (TSC)
                                                )
THIS DOCUMENT RELATES TO:                       )
                                                )
Nelson v. Barr, et al., 20-cv-557               )
                                                )

                                             ORDER

        Before the court is Plaintiff Keith Nelson’s Emergency Motion for Preservation of

Evidence (The Motion). (ECF No. 160.) Having considered the Motion, the Motion is

GRANTED, and it is hereby ORDERED that, in the event the executions of WESLEY PURKEY

or DUSTIN HONKEN are carried out:

        (1) the Bureau of Prisons shall preserve all IV tubing, syringes, and drug vials used in

those Executions, except for any portion of the IV tubing and entry apparatus that must travel

with the body to the coroner because they remain connected to the body of the inmate after

execution; and

        (2) if an autopsy is or has been conducted of Wesley Purkey or Dustin Honken, then the

Coroner shall within 48 hours of their execution:

        a) Collect evidence related to pulmonary edema and issues inserting Mr. Purkey’s or Mr.

        Honken’s intravenous line, including that the Coroner or Medical Examiner: weigh the

        lungs; perform a thorough examination and documentation of any fluid present in the

        large or small airways, or mouth or nose; identify the IV site(s), note if the catheter was



                                                    1
     Case
      Case1:19-mc-00145-TSC
            1:19-mc-00145-TSC Document
                               Document249-2
                                        163 Filed
                                             Filed 07/16/20
                                                   09/15/20 Page
                                                            Page 28 of
                                                                    of 213




      placed intravascularly, and note any extravasation of fluid around the IV; and note any

      signs of multiple IV attempts; and

      b) Preserve tissues from the brain, liver, and muscle from a location other than from the

      leg or arm where the IV was set.



Date: July 16, 2020
                                            Tanya S. Chutkan
                                            TANYA S. CHUTKAN
                                            United States District Judge




                                               2
Case 1:19-mc-00145-TSC Document 249-2 Filed 09/15/20 Page 9 of 13




                    APPENDIX II
      Case 1:19-mc-00145-TSC Document 249-2 Filed 09/15/20 Page 10 of 13


From:               Kossak, Jonathan (CIV)
To:                 Lin, Jean (CIV); M Robles; Burch, Alan (USADC)
Cc:                 Harry Cohen; Clune, Kathryn L.; Jennifer Moreno; Dale Baich
Subject:            RE: BOP LI Litigation
Date:               Tuesday, August 11, 2020 10:27:19 AM


Michael,

One additional logistical point. Your colleagues should bring their bar cards with
them to FCC Terre Haute.

- Jonathan

Jonathan D. Kossak
Trial Attorney
Civil Division, U.S. Department of Justice
1100 L Street, N.W.
Washington, D.C. 20005
Tel. (202) 305-0612
jonathan.kossak@usdoj.gov

From: Lin, Jean (CIV) <JLin@civ.usdoj.gov>
Sent: Monday, August 10, 2020 10:19 AM
To: Robles, Michael <MRobles@crowell.com>; Burch, Alan (USADC) <ABurch1@usa.doj.gov>
Cc: Cohen, Harry <HCohen@crowell.com>; Clune, Kathryn L. <KClune@crowell.com>; Kossak,
Jonathan (CIV) <jkossak@CIV.USDOJ.GOV>; Jennifer Moreno <Jennifer_Moreno@fd.org>; Dale Baich
<Dale_Baich@fd.org>
Subject: RE: BOP LI Litigation

Michael: Your colleagues should arrive at the FCI parking lot and call BOP
Attorney Rob Schalburg, who will escort them from there. He is at 812-238-
1531 Ext. 3556. Rob and at least one other BOP staff member will be present
at the inspection, but will not be able to answer questions or provide any
substantive information.

Jean Lin
Special Litigation Counsel
U.S. Dep’t of Justice, Civil Div.
Federal Programs Branch
jean.lin@usdoj.gov
(202) 514-3716
From: Robles, Michael <MRobles@crowell.com>
Sent: Friday, August 07, 2020 1:26 PM
To: Burch, Alan (USADC) <ABurch1@usa.doj.gov>
Cc: Cohen, Harry <HCohen@crowell.com>; Clune, Kathryn L. <KClune@crowell.com>; Lin, Jean (CIV)
<JLin@civ.usdoj.gov>; Kossak, Jonathan (CIV) <jkossak@CIV.USDOJ.GOV>; Jennifer Moreno
<Jennifer_Moreno@fd.org>; Dale Baich <Dale_Baich@fd.org>
        Case 1:19-mc-00145-TSC Document 249-2 Filed 09/15/20 Page 11 of 13


Subject: RE: BOP LI Litigation

Alan,

Thanks for your e-mail. Our colleagues Jen Moreno and Dale Baich (copied here) are available to
inspect and photograph the items at 11 am on August 13 at FCC Terre Haute. Please let us know
who the contact person will be upon arrival.

Thanks,

Mike

Michael K. Robles
mrobles@crowell.com
Direct 1.212.803.4035 | Mobile: 1.646.641.5363

Crowell & Moring LLP | www.crowell.com
590 Madison Avenue
New York, NY 10022


From: Burch, Alan (USADC) <Alan.Burch@usdoj.gov>
Sent: Friday, August 7, 2020 10:51 AM
To: Robles, Michael <MRobles@crowell.com>
Cc: Cohen, Harry <HCohen@crowell.com>; Clune, Kathryn L. <KClune@crowell.com>; Lin, Jean (CIV)
<Jean.Lin@usdoj.gov>; Kossak, Jonathan (CIV) <Jonathan.Kossak@usdoj.gov>
Subject: RE: BOP LI Litigation

External Email

Michael,

You may inspect and photograph the IV tubing and syringes at FCC Terre Haute. BOP
suggests Aug. 12 after 1pm or Aug. 13 in the morning for that. If those dates don’t work,
please send us several proposed alternative dates. Note that the IV tubing is connected to IV
bags (saline solution) that have the name of the medical supply company on them, and BOP
has masked those names, consistent with the protective order.

With respect to the vials, we are providing photos of them in order to be able to effectively
mask the confidential information as to source. I will send those photos in separate emails due
to their size.

I am attaching here the documents responsive to your request, with similar redactions.

Note that I will be unavailable Aug. 8-23, so you will need to contact Jean Lin or Jonathan
Kossak, cc’d here, during that time.

Thanks,
       Case 1:19-mc-00145-TSC Document 249-2 Filed 09/15/20 Page 12 of 13


Alan

From: Robles, Michael <MRobles@crowell.com>
Sent: Tuesday, August 4, 2020 12:08 PM
To: Burch, Alan (USADC) <ABurch1@usa.doj.gov>
Cc: Cohen, Harry <HCohen@crowell.com>; Clune, Kathryn L. <KClune@crowell.com>
Subject: RE: BOP LI Litigation

Thanks Alan, no apology necessary. Please let us know when and where you will be able to make the
IV and syringes available for inspection (and photographing), and we will let you know if that works
for us. In addition, we would appreciate it if you would produce the documents immediately. We
reserve all rights with respect to your proposed redactions.

Thanks,

Mike

Michael K. Robles
mrobles@crowell.com
Direct 1.212.803.4035 | Mobile: 1.646.641.5363

Crowell & Moring LLP | www.crowell.com
590 Madison Avenue
New York, NY 10022


From: Burch, Alan (USADC) <Alan.Burch@usdoj.gov>
Sent: Monday, August 3, 2020 3:39 PM
To: Robles, Michael <MRobles@crowell.com>
Cc: Cohen, Harry <HCohen@crowell.com>; Clune, Kathryn L. <KClune@crowell.com>
Subject: RE: BOP LI Litigation

External Email

Hello Mike,

Sorry about the late email. We are willing to let you inspect the IV lines and syringes, and to
produce redacted copies of the labels of the vials and of the logs.

Thanks,
Alan

From: Robles, Michael <MRobles@crowell.com>
Sent: Friday, July 31, 2020 5:42 PM
To: Burch, Alan (USADC) <ABurch1@usa.doj.gov>
Cc: Cohen, Harry <HCohen@crowell.com>; Clune, Kathryn L. <KClune@crowell.com>
Subject: BOP LI Litigation
        Case 1:19-mc-00145-TSC Document 249-2 Filed 09/15/20 Page 13 of 13



Alan,

As you know, by Orders dated July 15 and 16 (Dist. Dkt. Nos. 158 and 163) Judge Chutkan ordered
defendants to preserve evidence concerning the executions of Messrs. Lee, Purkey, and Honken (the
“Preservation Orders”). Please confirm no later than 2:00 pm Monday (August 3) that defendants
will produce no later than August 7, 2020: (a) all documents and other evidence subject to the
Preservation Orders; and (b) the logs required by Chapter 2, section IV of the BOP Execution Protocol
for the executions of Messrs. Lee, Purkey, and Honken. If we do not receive that confirmation, we
will seek emergency, expedited relief from Judge Chutkan.

Thanks,

Mike

Michael K. Robles
mrobles@crowell.com
Direct 1.212.803.4035 | Mobile: 1.646.641.5363

Crowell & Moring LLP | www.crowell.com
590 Madison Avenue
New York, NY 10022
